 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 United States of America,                                   Case No.: 2:14-cr-00004-JAD-VCF

 4          Plaintiff                                                    Order
                                                                   ECF Nos. 318, 320, 321
 5 v.

 6 Lanalsikov Lowe,

 7          Defendant

 8                 On December 17, 2019, the Federal Public Defender’s Office filed a motion to

 9 withdraw as counsel and for appointment of new counsel pursuant to the Criminal Justice Act of

10 1964, Title 18 United States Code, Section 3006A. Docket No. 321.

11         Based on Ms. Cleary’s representations, the Court GRANTS the motion. Docket No. 321.

12 Ms. Cleary and the Federal Public Defender’s Office is withdrawn as attorney for the defendant.

13 The Court ORDERS the immediate appointment of new counsel from the CJA panel to represent

14 defendant. New counsel is directed to contact Ms. Cleary immediately upon appointment, so that

15 she can arrange for the transfer of the defendant’s file.

16         IT IS FURTHER ORDERED that in light of this order, Mr. Lowe’s motions for

17 appointment of counsel [ECF Nos. 318 and 320] are DENIED as moot.

18         DATED: December 18, 2019.

19

20                                                       JENNIFER A. DORSEY
                                                         UNITED STATES DISTRICT JUDGE
21

22

23
